Citation Nr: 1101912	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  09-17 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	S. Kendall, Attorney


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from January 1992 to November 
1994.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2007 rating decision.  

In November 2008, the Veteran testified at a hearing before a 
Decision Review Officer at the RO.  A transcript of the hearing 
is of record.


FINDINGS OF FACT

1.  The Veteran has been granted service connection for irritable 
bowel syndrome (IBS) (formerly diagnosed as Crohn's disease and 
irritable bowel) rated 30 percent disabling, residuals of a right 
(dominant) shoulder injury rated 10 percent disabling, a urethral 
stone rated zero percent disabling, residuals of a left calf 
laceration rated zero percent disabling, and chronic depression 
secondary to service-connected IBS rated zero percent disabling.  
His combined disability rating is 40 percent.

2.  The medical and other evidence of record does not indicate 
that the Veteran's service-connected disabilities, alone, render 
him unable to secure or follow a substantially gainful 
occupation.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU rating have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.340, 3.341, 4.3, 4.16, 4.19, 4.25 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ), in this case the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VCAA duty to notify was satisfied by way of a letter sent to 
the Veteran in December 2008 that fully addressed all three 
notice elements.  The letter informed the Veteran of what 
evidence was required to substantiate the claim and of the 
Veteran's and VA's respective duties for obtaining evidence.  Any 
defect as to the timing of the VCAA notice was cured because the 
RO readjudicated the claim in the March 2009 statement of the 
case and October 2010 supplemental statement of the case.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant VCAA 
notification and re-adjudicating the claim in the form of a 
statement of the case to cure timing of notification defect).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that, 
upon receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  In this case, the notice provided in May 2007 addressed 
both the rating criteria and effective date provisions that are 
pertinent to the Veteran's claim.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained the service treatment records, 
Veteran's clinical records, and private medical records.  The 
Veteran was provided an opportunity to set forth his contentions 
during the hearing before the Decision Review Officer at the RO.  
In his substantive appeal, he indicated a lack of desire to 
testify at a hearing before Veterans Law Judge.  The appellant 
was afforded several thorough and complete VA medical 
examinations in furtherance of his claim.  Significantly, neither 
the Veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to the 
is required to fulfill VA's duty to assist the Veteran in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Standard of Review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be 
resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Law and Regulations 

TDIU - in general

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  38 C.F.R. § 4.16.  A finding of total disability is 
appropriate "when there is present any impairment of mind or body 
which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation."  38 C.F.R. 
§§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment "which is 
ordinarily followed by the nondisabled to earn their livelihood 
with earnings common to the particular occupation in the 
community where the veteran resides."  Moore v. Derwinski, 1 Vet. 
App. 356, 358 (1991).  "Marginal employment shall not be 
considered substantially gainful employment." 38 C.F.R. § 
4.16(a).  The Court noted the following standard announced by the 
United States Court of Appeals for the Eighth Circuit in 
Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a 
total 'basket case' before the courts find 
that there is an inability to engage in 
substantial gainful activity.  The question 
must be looked at in a practical manner, 
and mere theoretical ability to engage in 
substantial gainful employment is not a 
sufficient basis to deny benefits.  The 
test is whether a particular job is 
realistically within the physical and 
mental capabilities of the claimant.

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the [service-
connected] condition is less than 100%, and only asks for TDIU 
because of 'subjective' factors that the 'objective' rating does 
not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining to 
individual unemployability benefits.  Specifically, the Court 
indicated there was a need to discuss whether the standard 
delineated in the controlling regulations was an "objective" one 
based on the average industrial impairment or a "subjective" one 
based upon the veteran's actual industrial impairment.  In a 
pertinent precedent decision, the VA General Counsel concluded 
that the controlling VA regulations generally provide that 
veterans who, in light of their individual circumstances, but 
without regard to age, are unable to secure and follow a 
substantially gainful occupation as the result of service-
connected disability shall be rated totally disabled, without 
regard to whether an average person would be rendered 
unemployable by the circumstances.  Thus, the criteria include a 
subjective standard.  It was also determined that 
"unemployability" is synonymous with inability to secure and 
follow a substantially gainful occupation.  See VAOPGCPREC 75-91.

In determining whether unemployability exists, consideration may 
be given to the veteran's level of education, special training 
and previous work experience, but not to his age or to any 
impairment caused by non service-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19.

Schedular basis

A total disability rating for compensation may be assigned, where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more.  If there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more and the 
combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

Extraschedular basis

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by reason of 
service-connected disabilities, but fails to meet the percentage 
requirements for eligibility for a total rating set forth in 38 
C.F.R. § 4.16(a), such case shall be submitted for extraschedular 
consideration in accordance with 38 C.F.R. § 3.321 (2010).

Analysis

As has been discussed in the law and regulations section above, 
TDIU may be awarded on either a schedular basis or an 
extraschedular basis.

Schedular basis

The Veteran has been granted service connection for IBS rated 30 
percent disabling, residuals of a right (dominant) shoulder 
injury rated 10 percent disabling, a urethral stone rated zero 
percent disabling, residuals of a left calf laceration rated zero 
percent disabling, and chronic depression secondary to service-
connected IBS rated zero percent disabling.  His combined 
disability rating is 40 percent.  See 38 C.F.R. § 4.25 
(containing the combined rating table).  

The Veteran's service-connected disabilities do not meet the 
schedular criteria for consideration of TDIU, as there is not one 
disability rated at least 60 percent disabling or two or more 
disabilities with a combined rating of at least 70 percent with 
one disability ratable at 40 percent or more.  38 C.F.R. § 
4.16(a).  A grant of entitlement of TDIU on a schedular basis 
under 38 C.F.R. § 4.16(a), therefore, is not for application in 
this case.


Extraschedular basis

In accordance with 38 C.F.R. § 4.16(b), the Board has considered 
whether the Veteran's claim for a total rating based on 
unemployability due to service-connected disability should be 
granted.

The Board initially observes that the Veteran's service-connected 
chronic depression secondary to IBS, residuals of a laceration to 
the left calf, urethral stone, and residuals of a right shoulder 
injury are scarcely mentioned in the record and are not 
productive of unemployability.  As to the right shoulder, the 
Veteran has reported occasional stiffness.  The symptoms resolved 
spontaneously.  The Veteran has indicated that his right shoulder 
disability has had no impact upon his occupation as a registered 
nurse.  The service-connected left calf scar was asymptomatic.  
Radiologic evidence has not shown a urethral stone.  As to his 
chronic depression secondary to the service-connected IBS, a 
January 2009 VA psychiatric examination report indicated that the 
Veteran's depressive symptoms were mild and in partial remission.  
The examiner stated explicitly that the Veteran's psychiatric 
symptoms were not sufficiently severe to interfere with 
occupational or social functioning.  

The fundamental question herein is whether the Veteran's service-
connected IBS renders him unemployable.  In 2001, the Veteran 
began nursing training, and he became a registered nurse in 2005.  
He worked in this capacity for approximately a year until he left 
his position due to chronic frequent diarrhea, which necessitated 
many daily restroom breaks.  According to the Veteran, his 
frequent diarrhea, nausea, and cramping interfered with his 
ability to care for patients.  Ultimately, he had anal bleeding 
that led to a sphincterectomy in August 2006.  At the DRO hearing 
in November 2008, he testified that he had difficulty on the job 
as a nurse due to his frequent and urgent diarrhea and that 
initially his employers gave him time off for surgery and held 
his position during his convalescence.  He indicated that in 
approximately January 2007 his employer indicated that his 
position could no longer be held open and that he was being let 
go.  The record however, contradicts this testimony.  An August 
2007 statement submitted by his last employer's Human Resources 
Department indicated that the Veteran was employed until December 
2006 and his termination of employment was voluntary and the 
reason was noted to be "personal".  The Veteran has asserted 
that he had at a minimum of eight to ten restroom breaks a day.  
In addition, for a time he was taking prescribed opium tinctures, 
which caused drowsiness and fatigue, manifestations that would 
render nursing or indeed any other sort of employment difficult.  
The medical evidence includes a January 2007 private consultation 
report that showed that the Veteran reported six to eight watery 
bowel movements per day.  The examiner requested that the Veteran 
undergo a 48-hour stool collection and prescribed tincture of 
opium for symptoms.  A February 2007 follow-up report noted the 
number of grams per 24 hours and stool quantitation were not 
provided as part of the previously requested 48 hour stool 
collection.  The Veteran reported that the opium tincture was 
working well at controlling his diarrhea and that his stools were 
now normal in form.  The Veteran indicated that he did have some 
difficulty with some of his sedative effects.  

In the January 2009 VA mental health examination report cited 
above, the Veteran related to the examiner that he had been 
feeling significantly better in the past few months because his 
gastrointestinal symptoms had improved.  He asserted that if such 
improvement lasted, he would seek employment as a nurse in 
approximately two months' time.  On January 2009 VA medical 
examination, the Veteran reiterated that gastrointestinal 
symptoms had improved significantly.  Indeed, the Veteran 
reported a reduction in stools to no more than two or three times 
a day without urgency with a material reduction in lower 
abdominal pains and cramps as well as increased energy.  The 
Veteran's medication requirements were infrequent.  At that time, 
the Veteran asserted that with the significant improvement in his 
diarrhea and abdominal symptoms, he could resume work as a 
registered nurse.  The VA examiner opined that the Veteran could 
be employed as a registered nurse and function fully as a 
registered nurse as long as adequate restroom facilities were 
available.  The examiner emphasized the significant decrease in 
diarrhea since beginning herbal therapy in late 2008.

In January 2009, the chiropractor and acupuncturist with whom the 
Veteran had been working indicated that the Veteran's symptoms 
were greatly diminished through the treatment regimen he had 
recommended but that ongoing treatment and medical supervision 
would be necessary.  

The evidence herein demonstrates that while the Veteran's 
service-connected IBS was productive of some occupational 
impairment in the past, there evidence does not support a finding 
that it caused the inability to maintain employment.  The 
Veteran's assertion that he was terminated from employment as a 
nurse due to his IBS symptoms in 2006 is inconsistent with the 
evidence of record that shows that his employment was ended 
voluntarily and as such that assertion is not found to be 
credible.  To the extent that he missed work due to surgery in 
2006, that surgery was for a nonservice-connected disability 
which is not for consideration as part of the TDIU claim.  While 
the evidence shows that he had symptoms of diarrhea and some side 
effects of medication, the competent medical evidence does not 
show that his service-connected IBS caused his unemployment in 
2006.  His other service-connected disabilities have never served 
as a barrier to employment.  The most recent VA examination 
report concluded that he is capable of employment.  The evidence, 
as it currently stands, does not show that the Veteran's service-
connected disabilities are productive of significant occupational 
impairment.

In short, although the service-connected disabilities, and 
specifically the service-connected IBS, might well have been 
productive of serious symptoms in the past, the current evidence 
does not demonstrate that the service-connected disabilities, in 
and of themselves, render the Veteran unable to secure or follow 
a substantially gainful occupation.  The Veteran himself has 
noted that his symptoms had greatly improved, and healthcare 
providers indicated that the IBS symptoms had eased and that the 
Veteran could return to work.  The Veteran, moreover, has 
expressed an intention of returning to work in his field.  

The Board finds that the competent and probative evidence shows 
that symptomatology associated with the service-connected 
disabilities does not render the Veteran unable to secure and 
following a substantially gainful occupation and the claim must 
be denied.  In conclusion, for the reasons and bases expressed 
above, the Board finds that the preponderance of the evidence is 
against the Veteran's claim for TDIU.  38 U.S.C.A. § 5107; 38 
C.F.R. § 4.3; Alemany, supra.  


ORDER

Entitlement to TDIU is denied.



______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


